SECOND DIVISION
                                              September 5, 2006




No. 1-04-1360

THE PEOPLE OF THE STATE OF ILLINOIS,     )    Appeal from the
                                         )    Circuit Court of
          Plaintiff-Appellee,            )    Cook County.
                                         )
     v.                                  )
                                         )
ARTHUR SHANKLIN,                         )    Honorable
                                         )    Colleen McSweeney
                                         )    Moore,
          Defendant-Appellant.           )    Judge Presiding.

     PRESIDING JUSTICE WOLFSON delivered the opinion of the

court:

     Ronald Coverson was shot several times as he stood outside

of his car on the early morning of December 20, 2001.   The main

evidence presented against the defendant Arthur Shanklin was (1)

the testimony of Coverson's girlfriend, Candice Hibbler, who was

present when the murder occurred and identified the defendant in

a photographic array and a lineup, and (2) a 9-millimeter handgun

used in the murder recovered from the defendant's possession

following his arrest.

     Following a jury trial, the defendant was convicted of the

first degree murder of Coverson.   He was sentenced to a prison

term of 35 years and given an additional 20-year sentence for

using a firearm in the murder.

     The defendant contends on appeal that: (1) the trial court

erred in denying his motion to suppress the seized handgun; (2)
1-04-1360


the evidence was insufficient to prove his guilt beyond a

reasonable doubt; (3) numerous comments in the prosecution's

closing and rebuttal arguments amounted to misconduct that denied

him a fair trial; (4) the introduction of evidence of his refusal

to participate in a lineup denied him a fair trial; and (5) his

20-year sentencing add-on violates the Illinois Constitution.      We

find the handgun should have been suppressed.    For that reason,

we reverse the defendant's conviction and sentence, and we remand

for a new trial.

FACTS

        Before trial, the defendant filed a motion to suppress the

9-millimeter handgun as a fruit of an unlawful arrest.    At the

suppression hearing, Ruby Evans, the defendant's grandmother,

testified that on January 7, 2002, police detectives arrived at

her home at 7221 South Union Street and knocked on her door.

When she answered, the detectives identified themselves and asked

for the defendant.    Although Evans told the detectives "wait, let

me see if he is in," the detectives walked past her and to the

second floor of her home without her permission.    Evans did not

accompany the detectives upstairs.

        A detective returned downstairs 10 minutes later, informed

Evans that the defendant had a gun, and told her that if she

signed a piece of paper he was holding she would not be held

                                   2
1-04-1360


responsible for it.          Evans signed the paper without reading it. 1



      Chicago police detective Dean Claeson testified he had been

investigating Coverson's December 20, 2001, shooting death and

had interviewed Hibbler, an eyewitness to the murder, at

approximately 9 a.m. on January 7, 2002, when she identified the

defendant's photograph from an array.                Claeson, who knew the

murder weapon had not been recovered, went with four other

officers to 7221 South Union, the defendant's last known address,

at approximately 10:30 a.m. to arrest him.                 He did not obtain a

search or arrest warrant.

      1
          A second gun, which was introduced for aggravation purposes at the

defendant's sentencing hearing, was recovered after a consent-to-search form was

signed.




                                           3
1-04-1360


       Claeson spoke to Evans when she opened the door, identified

himself, and informed her he was looking for the defendant.

After Evans let them inside, Claeson asked where the defendant

was.   Evans told him the defendant may have been upstairs and

that they could go look if they so desired.   Claeson and two

other officers went upstairs where they found the defendant in

bed.   When the officers identified themselves, the defendant

began reaching for something.   Claeson arrested the defendant and

recovered a 9-millimeter handgun from between the bed and the

wall near where the defendant was reaching.   As the defendant was

being taken to the station, Claeson asked Evans to sign a

consent-to-search form.   Evans read the form to herself and

signed it.   Evans was not told she could be held responsible for

the gun if she refused to sign the form.

       The trial court denied the defendant's motion, finding

exigent circumstances permitted his warrantless arrest and the

police had a right to conduct a cursory search for safety

purposes.    Therefore, the 9-millimeter gun was properly

recovered.   The court specifically found that "Mrs. Evans'

testimony was credible but, actually, not relevant to the issues

before [it], because she was not upstairs."

       It was established at trial that Hibbler, a student at

Northern Illinois University, was with Coverson in the early

                                  4
1-04-1360


morning of December 20, 2001, visiting a house located near 71st

and Green Streets in Chicago.    Coverson "cooked" drugs in the

kitchen, an activity Hibbler had seen him do before.    Coverson

then gave two bags, a blue Gap bag and a clear sandwich bag, to

Hibbler.    Hibbler did not look inside the Gap bag, but recognized

drugs in the sandwich bag.    Hibbler and Coverson then left with

Hibbler carrying the bags.

        Although Hibbler testified at trial that she had never been

to that house before, her prior testimony to the grand jury

indicated she had been there in June or July of 2001.    She told

the jury she had been to the block before, but never inside the

house.

        Hibbler followed Coverson out of the house toward Coverson's

car, a four-door silver Jaguar parked on the street.    As Hibbler

was about to close the passenger door, she looked to her left and

saw two men standing outside the driver's side of the car.    One

man wore a black "puff coat" and pointed a black gun into the

car.    The other man wore an orange down coat.   Neither man wore

gloves.

        Hibbler identified the defendant as the man in the black

coat.    She said several times that she was able to see his face.

 The man in the orange coat had not been identified as of the

time of the defendant's trial.

                                   5
1-04-1360


      Coverson threw up his hands and said, "I'm getting out."

While Hibbler testified at trial that "someone" then opened the

driver's door and Coverson exited the car, she previously told

the grand jury that "the guy with the black coat opened up

[Coverson's] car door."    Hibbler also exited the car.   The

defendant then grabbed Coverson from behind.     Hibbler could still

see the defendant's face because he was "a little taller" than

Coverson, who was five feet, eight inches tall.     The man in the

orange coat came around to the passenger side of the car, grabbed

the Gap bag from Hibbler, and returned to the driver's side.        The

defendant tried to pull Coverson toward the back seat of the car

and somebody told Hibbler to get into it.

      Hibbler began entering the car when Coverson told her not

to.   Coverson then broke loose from the defendant and started to

scream.     Hibbler also began to scream.   Then she heard gunshots.

 After seeing Coverson hit the ground, Hibbler turned around,

closed her eyes, and stopped screaming.     Although Hibbler

testified at trial that she saw the shooting, she told the grand

jury that her head was down and her eyes were closed when shots

were fired.    When the gunshots ceased, Hibbler turned around and

saw Coverson lying in the street.      She also saw the offenders

running north on Green Street.    According to Hibbler, the entire

incident took place over three to six minutes.

                                   6
1-04-1360


     Hibbler returned to the house they had been at and gave the

sandwich bag of drugs to an individual named "G," whose wife

called 911.    Hibbler, who testified she did not consider herself

to be good at measuring heights and weights, spoke to detectives

and described the offender in the black coat.    She first told

detectives he was a black male 20 to 25 years of age between five

feet, seven inches and five feet, eight inches tall, weighing

between 160 and 170 pounds, with a medium complexion.    She later

described him as 20 to 28 years old weighing between 150 and 170

pounds.     Hibbler could not remember if he had facial hair.

According to Detective Claeson, who was investigating the murder,

Hibbler "appeared to be extremely distraught."    Hibbler did not

tell the police about the drugs.

     Coverson, who received multiple gunshot wounds to his head,

legs, and groin, died at the scene.    Evidence technician Gerald

Reid recovered and inventoried numerous 9-millimeter and .45-

caliber cartridge cases and metal fragments from the murder

scene, as well as one fired bullet.    Reid did not dust Coverson's

Jaguar for fingerprints.

     On January 6, 2002, Detective Claeson spoke to an individual

claiming to have information about Coverson's death.    Claeson

then located the defendant's photograph.    After sending other

officers to locate Hibbler, Claeson went off-duty.

                                   7
1-04-1360


     At approximately 6 a.m. the following day, January 7, 2002,

Hibbler was taken to the station and, after retaining counsel,

informed the police about the drugs.    She also viewed a

photographic array including a photograph of the defendant.      She

told Detective Claeson that one picture looked like an old

picture of the man in the black coat.    Claeson then showed her a

more current photo of the defendant.    She identified the

defendant.    Hibbler signed the first photograph, but not the

second.     Hibbler also identified a "filler" photo as being the

individual in the orange coat.

     Detective Claeson then went to the defendant's home,

arrested him, and recovered a High Point 9-millimeter

semiautomatic pistol loaded with eight rounds from between the

defendant's bed and the wall.    Forensic testing revealed that, to

a reasonable degree of scientific certainty, the 9-millimeter

cartridge cases and bullet recovered from the scene of Coverson's

murder matched the 9-millimeter handgun recovered from the

defendant.    Although the gun, its magazine and the eight rounds

were tested for fingerprints, no suitable latent impressions were

found.

     At the police station, Claeson told the defendant that he

was going to take part in a lineup, but the defendant "repeatedly

stated he wasn't going to be in a line-up."    After being informed

                                   8
1-04-1360


he did not have a choice, the defendant stood in a lineup and was

identified by Hibbler.

        On January 29, 2002, Hibbler viewed a photographic array and

tentatively identified the second offender.      However, when she

viewed a lineup several days later, she could not identify anyone

because she "wasn't 100 percent sure."

        The defendant presented testimony from Ruby Evans, his

grandmother; Christopher Flunder, his friend of 14 years; Iana

Moore, the wife of his cousin; and Rosie Shanklin, his mother.

        Evans and Shanklin testified that the defendant, who was

between six feet, two inches and six feet, four inches tall, had

facial hair, including a beard, moustache, and sideburns, as of

December 30, 2001.

        According to Flunder, the defendant purchased the 9-

millimeter pistol on December 25, 2001, after Coverson's murder,

from an individual named "Wild."       Flunder saw the defendant fire

the gun on December 31, 2001, in celebration of the new year.

        Moore, who lived on Green Street a few houses south of where

the murder occurred, testified that she heard gunshots in the

late evening of December 19 or the early morning of December 20,

2001.    She looked out her bedroom window and saw a woman

screaming and two individuals running away.      Of the two

individuals, she could only see the one wearing black, whom she

                                   9
1-04-1360


described as short.   She did not see the defendant.   Moore did

not give this information to the police previously because she

lived in a "[h]orrible neighborhood" and was afraid.

     The parties then made their closing arguments.    After

receiving instructions from the court and deliberating, the jury

returned a verdict finding the defendant guilty of murder.     The

court imposed a prison term of 35 years, tacking on an additional

20 years because a gun was fired.

DECISION

I. Motion to Suppress

     The defendant first contends the trial court erred in

denying his motion to suppress the 9-millimeter handgun as a

fruit of his warrantless arrest because Ruby Evans did not give

the detectives consent to enter the home and because no exigent

circumstances existed.

     When reviewing a trial court's ruling on a motion to

suppress, the court's factual findings are reviewed for manifest

error while the court's ultimate ruling is reviewed de novo.

People v. Pitman, 211 Ill. 2d 502, 512, 813 N.E.2d 93 (2004).

     As a general rule, a warrant is required to support the

nonexigent, nonconsensual entry into a private residence for the

purpose of making a felony arrest.   Payton v. New York, 445 U.S.
573, 63 L. Ed. 2d 639, 100 S. Ct. 1371 (1980); People v. Abney,

                                10
1-04-1360


81 Ill. 2d 159, 166, 407 N.E.2d 543 (1980).   That is, the police

need either a warrant or probable cause coupled with exigent

circumstances to lawfully enter a private residence and

effectuate an arrest.   In re D.W., 341 Ill. App. 3d 517, 529, 793
N.E.2d 46 (2003).

     Our supreme court has set forth the following factors as

relevant to a determination of whether an exigency exists: (1)

whether the crime was recently committed; (2) whether there was

any deliberate or unjustified delay on the part of law

enforcement during which a warrant may have been obtained; (3)

whether the crime was grave; (4) whether there was a reasonable

belief that the suspect was armed; (5) whether the police were

acting on a clear showing of probable cause; (6) whether there

was a likelihood that the suspect would avoid arrest if not

swiftly apprehended; (7) whether there was a strong reason to

believe that the suspect was in the premises; and (8) whether the

entry was made peaceably, albeit without consent.   People v.

McNeal, 175 Ill. 2d 335, 345, 677 N.E.2d 841 (1997); People v.

Williams, 161 Ill. 2d 1, 26, 641 N.E.2d 296 (1994); People v.

White, 117 Ill. 2d 194, 216-17, 512 N.E.2d 677 (1987).    Although

these factors are relevant to the court's determination, they are

meant only to serve as guidelines and each case must be decided

on its own facts after considering the totality of the

                                11
1-04-1360


circumstances.    McNeal, 175 Ill. 2d at 345-46; Williams, 161 Ill.
2d at 26.    The fundamental guiding principle is the

reasonableness of the officers' conduct.    McNeal, 175 Ill. 2d at

345.

        The trial court believed Ruby Evans--the entry into the

Evans' home was nonconsensual.    The police did not have an arrest

or search warrant when they entered the house uninvited and

walked up the stairs to the defendant's bedroom.     Those findings

by the trial court are not against the manifest weight of the

evidence.    The remaining issue is whether exigent circumstances

justified the arrest and seizure.

        The defendant's right to be free from governmental intrusion

into his own home is "at the very core of the fourth amendment."

 Payton, 445 U.S. at 589-90.     To justify a warrantless entry, the

circumstances must "militate against delay and justify the

officers' decision to proceed without a warrant."     Abney, 81 Ill.
2d at 168-69.    We do not see those circumstances in this record.

        The murder occurred on December 20, 2001.   Police officers

interviewed Candice Hibbler at about 9 a.m. on Monday, January 7,

2002.    That interview apparently established probable cause to

arrest the defendant.    Police officers arrived at the Evans' home

at 10:30 a.m. or 11 a.m.    They made no attempt to obtain an

arrest or search warrant.

                                  12
1-04-1360


     Detective Claeson, the only police officer who testified at

the suppression hearing, did not attempt to explain the failure

to obtain a warrant.   Certainly, several judges were available to

the officers on a Monday morning in Chicago.    Nor did Claeson

testify he had any reason to believe the defendant posed a danger

to the arresting officers.   There was no evidence the defendant

had been seen with a weapon during the seventeen days since the

shooting.    The offense had not been recently committed.    See

Abney, 81 Ill. 2d at 159.    And there was no evidence the

defendant would escape if he were not swiftly apprehended.     See

People v. Yates, 98 Ill. 2d 502, 515, 456 N.E.2d 1369 (1983).

That is, "the passage of time between the commission of the

offense and the arrest has a significant bearing on claims of

exigency."   White, 117 Ill. 2d at 217.

     In White, 117 Ill. 2d at 218, our supreme court held the

lapse of nearly two weeks between the commission of the crime and

the discovery of the suspect's whereabouts rendered it "extremely

unlikely that an additional several hours of delay to obtain a

warrant would have enabled the defendant to escape or permitted

him to commit another serious crime."     In Abney, 81 Ill. 2d at

170, the court noted that the lapse of time between commission of

the crime and the discovery of the suspect's whereabouts would

make it much less likely that any additional "delay to obtain a

                                 13
1-04-1360


warrant would have impeded a promising police investigation and

conceivably provided the added time ***needed to avoid capture

altogether."

     We are dealing with a "basic principle of Fourth Amendment

law that searches and seizures inside a home without a warrant

are presumptively unreasonable."       Groh v. Ramirez, 540 U.S. 551,

559, 157 L. Ed. 2d 1068, 124 S. Ct. 1284 (2004), quoting Payton,
445 U.S. at 586.   To rebut that presumption we must find "the

exigencies of the situation make the needs of law enforcement so

compelling that the warrantless search is objectively reasonable

under the Fourth Amendment."   Mincey v. Arizona, 437 U.S. 385,

393-94, 57 L. Ed. 2d 290, 98 S. Ct. 2408 (1978).      We see no such

exigencies in this record.    The State fails to offer any good

reason why an arrest warrant was not obtained in this case.      If

the facts of this case are enough to authorize a nonconsensual

entry and arrest in a private home, the "basic principle of

Fourth Amendment law" referred to by the Supreme Court has little

meaning.    Not much would be left of the warrant requirement.

     We find the trial court erred when it denied the defendant's

motion to suppress the gun.

II. Sufficiency of the Evidence

     The defendant next contends that the evidence was

insufficient to prove his guilt beyond a reasonable doubt.      The

                                  14
1-04-1360


defendant argues Hibbler's identification testimony was

completely unreliable in light of his unimpeached version of the

events because Hibbler had a poor opportunity to view the

offender's face, her description of the offender varied, the

photo array with which she was presented was suggestive and took

place more than two weeks after the crime, and she expressed

uncertainty when identifying him.

     When a defendant challenges the sufficiency of the evidence,

the issue presented is whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of

fact could have found the essential elements of the crime beyond

a reasonable doubt.   People v. Collins, 106 Ill. 2d 237, 261, 478
N.E.2d 267 (1985); People v. Slayton, 363 Ill. App. 3d 27, 31,

842 N.E.2d 1168 (2006).   The determination of the credibility of

witnesses and the weight to give their testimony are issues for

the fact-finder to decide and the fact-finder's conclusions are

entitled to great deference.   People v. Cunningham, 212 Ill. 2d
274, 279-80, 818 N.E.2d 304 (2004).

     In Slayton, this court noted that "[t]he identification of

defendant by a single witness is sufficient to sustain a

conviction despite testimony to the contrary, provided the

witness is credible and observed defendant under circumstances

that would permit a positive identification to be made."

                                15
1-04-1360


Slayton, 363 Ill. App. 3d at 31.       We also noted that

"[d]iscrepancies in features such as height are not dispositive

because few persons are capable of making accurate estimations of

such characteristics."    Slayton, 363 Ill. App. 3d at 31.

        In this case, Hibbler testified no less than three times

that she was able to see the face of the offender in the black

coat.    She was in the offender's presence for the entire

incident, which she estimated to last between three and six

minutes, and identified the defendant as that offender at trial,

as well as in a photographic array and a lineup.      Although she

told the police the offender was approximately six inches shorter

than the defendant's height, she testified at trial that the

offender was taller than Coverson, who was about five feet, eight

inches tall, as she was able to see his face while he grabbed

Coverson from behind.    The jury was presented with detailed

testimony describing the photographic array Hibbler viewed, the

circumstances under which she identified the defendant, and her

possible credibility issues.    It was for the jury to determine

whether Hibbler was believable.

        When viewed in the light most favorable to the State,

Hibbler's testimony is sufficient to support a guilty verdict.

III. Prosecutorial Misconduct

        The defendant next contends that several aspects of the

                                  16
1-04-1360


prosecution's closing and rebuttal arguments amounted to

misconduct that denied him his right to a fair and impartial

trial.      Since the evidence in the new trial will be different, we

see no purpose in examining the prosecutor's comments.

IV. Lineup Evidence

     The defendant contends Claeson's testimony that he refused

to participate in a lineup and the State's use of this evidence

in its closing argument denied him his right to a fair trial.

The defendant acknowledges he failed to properly preserve this

issue for review, but contends we should review the issue under

the plain error doctrine.     Because the evidence of his refusal to

participate in a lineup, if improperly admitted, may affect his

right to a fair trial, we will review the merits of the

defendant's contention.     People v. McGee, 245 Ill. App. 3d 703,

705, 614 N.E.2d 1320 (1993); see also People v. Kennedy, 33 Ill.

App. 3d 857, 861, 338 N.E.2d 414 (1975).

     As the defendant acknowledges, his participation in a lineup

does not implicate his fifth amendment privilege against self-

incrimination and he had no right to refuse to participate.     See

McGee, 245 Ill. App. 3d at 710, citing United States v. Wade, 388
U.S. 218, 18 L. Ed. 2d 1149, 87 S. Ct. 1926 (1967).     The

defendant, however, contends that evidence of his refusal to

participate in a lineup was inadmissible evidence of his

                                   17
1-04-1360


consciousness of guilt.   The defendant relies primarily on

Kennedy, 33 Ill. App. 3d 857, and People v. Warner, 121 Ill. App.
3d 322, 459 N.E.2d 1053 (1984), for support.

     Neither Kennedy nor Warner involves a defendant's refusal to

participate in a lineup; rather, in both cases the defendants

refused to give a voice sample.    In Kennedy, the court held that

because the defendant, who was accused of making bomb threats

over the telephone, was advised of his Miranda rights but was not

told his refusal to give a voice sample could be used against

him, his refusal could not be introduced at trial as an admission

of his guilt as it "may well have been an exercise of his right

to remain silent which the officers had conveyed to him without

qualification."   Kennedy, 33 Ill. App. 3d at 862.         Warner,

which involved a defendant's refusal to say "[h]ey you" during a

lineup, followed Kennedy and held the defendant's refusal to say

the words could not be introduced at trial where he had been

advised of his rights under Miranda but not told his refusal to

say the words was not protected.       Warner, 121 Ill. App. 3d at

326-27.

     Kennedy and Warner can be distinguished from this case.         In

those cases, the defendants were specifically advised they had

the right to remain silent and that anything they said could be

used against them.   It was reasonable for them, as lay persons,

                                  18
1-04-1360

to believe they did not have to use their voices, and that their

refusal could not be introduced at trial.    See Kennedy, 33 Ill.

App. 3d at 862.   That reasoning does not apply in this case,

where the defendant was not asked to use his voice, but was told

to stand silently in a lineup.    Further, in McGee, 245 Ill. App.
3d at 711, the court rejected the defendant's contention that the

admission of evidence demonstrating his refusal to participate in

a lineup constituted error.    As in that case, we cannot say that

the probative value of the defendant's refusal in this case was

substantially outweighed by the danger of unfair prejudice.       See

McGee, 245 Ill. App. 3d at 711.     His contention is rejected.

V. 20 Year Sentencing Add-On

      Because we remand for a new trial, we see no need to discuss

defendant's sentencing issue.

CONCLUSION

      For the reasons stated above, the judgment of the circuit

court of Cook County is reversed and this cause is remanded for a

new trial.

      Reversed and remanded.

      HALL, J., concurs.

      GARCIA, J., dissents.
      JUSTICE GARCIA, dissenting:

      On the issue of "unnecessary delay," our supreme court has

spoken: "'[U]nnecessary delay' is to be measured not from the

                                  21
1-04-1360

time when police officers learn the suspect's location but from

the time they obtain probable cause to arrest."       (Emphasis

added.)     People v. White, 117 Ill. 2d 194, 218, 512 N.E.2d 677

(1987).     I have not found a single case where passage of time

between the crime and the development of probable cause has been

considered in deciding whether exigent circumstances are present

to justify a warrantless arrest.       The absence of such case law

is, of course, understandable given that the reasonableness of

the officers' conduct is at issue.       See Abney, 81 Ill. 2d 159,
173, 407 N.E.2d 543 (1980) ("The guiding principle is

reasonableness under constitutional provisions governing searches

and seizures").     In the absence of probable cause to arrest, the

officers could not have taken any action either to apprehend the

suspect or to seek a warrant.     Cf. White, 117 Ill. 2d 194.

Accordingly, I am compelled to conclude that the mere passage of

time between the crime and the development of probable cause

cannot be considered "deliberate or unjustified delay by the

officers during which time a warrant could have been obtained."

Abney, 81 Ill. 2d at 170.

      In White, our supreme court based its finding that the

defendant's warrantless arrest on August 23 was not justified by

exigent circumstances because the record, while not precise,

showed "the police seem[ed] to have received probable cause in

the form of statements by eyewitnesses shortly after the killings

on August 12."     White, 117 Ill. 2d at 219.    The supreme court


                                  22
1-04-1360

noted that under more alarming facts, a contrary decision might

be warranted. "The considerations in favor of a finding of

exigency are those related to the gravity of the crime, the

possibility that the defendant was armed, and the further

possibility that he might attempt to escape.    In the proper case,

we might find these considerations decisive."   White, 117 Ill. 2d

at 219.

      Certainly this case amply demonstrates the gravity of the

crimes that the defendant had committed; that the officers

reasonably believed that the defendant was armed cannot be

gainsaid; and, that he might attempt to escape apprehension seems

beyond contention.   These considerations are decisive in this

case in favor of a finding of exigency.

      I would think the majority would have found exigent

circumstances to justify the defendant's arrest at his home had

the identification of the defendant occurred within 12 hours of

the murder.   Yet, the majority offers no reason to conclude that

the officers were any less reasonable in seeking to apprehend the

defendant immediately upon developing clear probable cause when

the crimes the defendant had committed were no less grave (they

were still murder and robbery) within the hour and a half of

developing probable cause; the record is barren of any basis to

conclude the defendant was not still armed (in fact, he was

doubly armed with the handgun he used in committing the murder

and a rifle with a high capacity magazine) during that hour and a

                                23
1-04-1360

half; and, had the defendant been tipped to the eyewitness having

been to the police station to view a photo display, he

undoubtedly would have sought to escape (this inference is

warranted based on his reaction at the time of his arrest-he

reached in the direction of the handgun).                           As the assistant

State's Attorney argued in the pretrial hearing, the arresting

officers knew the defendant could be armed, knew the weapon used

in the murder had not been recovered, and knew that the victim

had been shot numerous times during the course of the robbery.

The officers were also aware that the defendant knew of the

existence of an eyewitness as he and his accomplice attempted to

force her into the victim's car.                       "The desirability of

apprehending such an individual is obvious, and an officer's

reaction should not be unduly criticized unless we are to

encourage unreliable, time-consuming speculation as to whether

more violence will occur while a warrant is sought."                                 Abney, 81
Ill. 2d at 171.             The supreme court's conclusion in Abney is

equally apt here:              "[T]he officers who entered defendant's home

were presented an unusual opportunity to quickly apprehend an

armed suspect and thereby prevent his escape, avoid exhaustion of

law-enforcement resources, and help ensure against further

endangerment to the community." 2                      Abney, 81 Ill. 2d at 169.


       2
           In this vein it bears noting, although unbeknownst to the officers at the time of their

arrest of the defendant, the defendant had preyed on the same community in the previous year by


                                                  24
1-04-1360




committing like-violent crimes. The record establishes that both the charged murder in this case

and the prior year's crimes occurred within a four-block radius of his home.



                                               25
1-04-1360

      With this case, the majority has imposed a standard upon the

police that is too high when balanced against the threat posed by

a defendant remaining at large while a warrant is being sought.

Officers must be free to act upon the gravity of the crime, the

dangerousness of the individual, and the corresponding need to

apprehend the suspect quickly so long as they act reasonably

under the circumstances present (which includes acting nearly

immediately upon having probable cause to arrest).       Given that

the defendant was arrested within an hour and a half of

developing probable cause, the officers could reasonably believe

that an immediate arrest of the defendant was warranted under the

circumstances.     The officers' conduct was reasonable as "they did

not contemplate their course of conduct for an extended period of

time."      Abney, 81 Ill. 2d 171.   Here, as in People v. Yates, 98
Ill. 2d 502, 517, 456 N.E.2d 1369 (1983), "the trial court

correctly found no constitutional infirmity in defendant's

warrantless arrest."

      Accordingly, I respectfully dissent.




                                     26